Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED by counsel for the parties hereto:
That the merchandise covered by the appeal to reappraisement enumerated above consists of wire strand exported from Japan on September 21, 1961; that *486wire strand is not identified in the Final List published by the Secretary <j£':the ■Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; that on or immediately preceding the date of exportation of each shipment of wire strand covered by the appeal to reappraisement ■enumerated above, the prices at which wire strand, such as or similar to the wire strand described on the invoices covered by the instant appeal to reappraise■ment was freely sold, or in the absence of sales, offered for sale in the principal market of Japan, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $249. per metric ton for wire strand %" diameter (United States funds).
IT IS FURTHER STIPULATED AND AGREED that the appeal to reappraisement enumerated above is submitted for decision upon this stipulation and. the entry file covered by such appeal.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here iñ question and that such value was $249 .per metric ton for wire strand %-inch diameter (United States funds).
Judgment will be rendered accordingly.